


Exhibit 10.9
INDEMNIFICATION AGREEMENT


THIS INDEMNIFICATION AGREEMENT (this “Agreement”) is entered into as of
______________, 2011, by and among Colonial Properties Trust, an Alabama real
estate investment trust (the “Company”), Colonial Realty Limited Partnership, a
Delaware limited partnership (the “Operating Partnership” and together with the
Company, the “Indemnitors”) and __________________     See Schedule A for a list
of officers and trustees who have entered into this Indemnification Agreement
with the Company. (the “Indemnitee”).


WHEREAS, the Indemnitee is an officer and/or a member of the Board of Trustees
of the Company and in such capacity is performing a valuable service for the
Company and the Operating Partnership and their subsidiaries;


WHEREAS, Alabama law permits the Company to enter into contracts with its
officers or members of its Board of Trustees with respect to indemnification of,
and advancement of expenses to, such persons;


WHEREAS, the Declaration of Trust of the Company (the “Declaration of Trust”)
provides that the Company shall indemnify and advance expenses to its trustees
and officers to the full extent required or permitted by Alabama law in effect
from time to time;
WHEREAS, the Bylaws of the Company, as amended (the “Bylaws”), provide that each
trustee and officer of the Company shall be indemnified by the Company to the
maximum extent permitted by Alabama law in effect from time to time and shall be
entitled to advancement of expenses consistent with Alabama law;
WHEREAS, the Company is the general partner of, and conducts substantially all
of its business through, the Operating Partnership;
WHEREAS, the Third Amended and Restated Agreement of Limited Partnership of the
Operating Partnership (the “Partnership Agreement”) provides for indemnification
and advancement of expenses to the Company and its trustees and officers
consistent with the applicable provisions of Delaware law, subject to the same
limitations on indemnification and advancement of expenses that apply under
Alabama law to indemnification and advancement of expenses by the Company of its
trustees and officers; and
WHEREAS, to induce the Indemnitee to provide services to the Company as an
officer and/or a member of the Board of Trustees, and to provide the Indemnitee
with specific contractual assurance that indemnification will be available to
the Indemnitee regardless of, among other things, any amendment to or revocation
of the Declaration of Trust, the Bylaws or the Partnership Agreement, or any
acquisition transaction relating to the Company, the Indemnitors desire to
provide the Indemnitee with protection against personal liability as set forth
herein.


NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Indemnitors and the Indemnitee hereby agree as follows:


1.    DEFINITIONS


For purposes of this Agreement:


(A)
“Corporate Status” describes the status of a person who is or was a trustee or
officer of the Company or is or was serving at the request of the Company as a
trustee, officer, partner (limited or general), member or director of any other
foreign or domestic corporation, partnership, joint venture, limited liability
company, trust, other enterprise (whether conducted for profit or not for
profit) or employee benefit plan. The Company shall be deemed to have requested
the Indemnitee to serve an employee benefit plan where the performance of the
Indemnitee's duties to the Company also imposes or imposed duties on, or
otherwise involves or involved services by, the Indemnitee to the plan or
participants or beneficiaries of the plan.

    
(B)
“Corporate Transaction” means a change in control of the Company of a nature
that would be required to be reported in response to Item 6(e) of Schedule 14A
of Regulation 14A promulgated under the Securities Exchange Act of 1934, as
amended (the “Act”), whether or not the Company is then subject to such
reporting requirement; provided that, without limitation, such a change in
control shall be deemed to have occurred if (A) any "person" (as such term is
used in Sections 13(d) and 14(d) of the Act) becomes after the date hereof the
“beneficial owner” (as


1

--------------------------------------------------------------------------------




defined in Rule l3d-3 under the Act), directly or indirectly, of securities of
the Company representing twenty-five percent (25%) or more of the combined
voting power of the Company's then outstanding securities without the prior
approval of at least two-thirds of the members of the Board of Trustees in
office immediately prior to such acquisition; (B) the Company is a party to a
merger, consolidation, sale of assets or other reorganization, or a proxy
contest, as a consequence of which members of the Board of Trustees in office
immediately prior to such transaction or event constitute less than a majority
of the Board of Trustees thereafter or (C) during any period of two (2)
consecutive years, individuals who at the beginning of such period constituted
the Board of Trustees (including for this purpose any new trustee whose election
or nomination for election by the Company's shareholders was approved by a vote
of at least a majority of the trustees then still in office who were trustees at
the beginning of such period) cease for any reason to constitute at least a
majority of the Board of Trustees.


(C)
“Expenses” shall include all attorneys' and paralegals' fees, retainers, court
costs, transcript costs, fees of experts, witness fees, travel expenses,
duplicating costs, printing and binding costs, telephone charges, postage,
delivery service fees, and all other disbursements or expenses of the types
customarily incurred in connection with prosecuting, defending, preparing to
prosecute or defend, investigating, or being or preparing to be a witness in a
Proceeding.



(D)
“Proceeding” includes any action, suit, arbitration, alternate dispute
resolution mechanism, investigation (including any formal or informal internal
investigation to which the Indemnitee is made a party by reason of the Corporate
Status of the Indemnitee), administrative hearing, or any other proceeding,
including appeals therefrom, whether civil, criminal, administrative, or
investigative, except one initiated by the Indemnitee pursuant to paragraph 8 of
this Agreement to enforce such Indemnitee's rights under this Agreement.



(E)
“Special Legal Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporate

law and neither presently is, or in the past two years has been, retained to
represent (i) the Indemnitors or the
Indemnitee in any matter material to either such party, or (ii) any other party
to the Proceeding giving rise to a
claim for indemnification hereunder.


2.
INDEMNIFICATION



The Indemnitee shall be entitled to the rights of indemnification provided in
this paragraph 2 and under applicable law, the Declaration of Trust, the
Partnership Agreement or the Bylaws, any other agreement, a vote of shareholders
or resolution of the Board of Trustees or otherwise if, by reason of such
Indemnitee's Corporate Status, such Indemnitee is, or is threatened to be made,
a party to any threatened, pending, or completed Proceeding, including a
Proceeding by or in the right of the Company or the Operating Partnership.
Unless prohibited by paragraph 13 hereof and subject to the other provisions of
this Agreement, the Indemnitee shall be indemnified hereunder, to the maximum
extent permitted by Alabama law in effect from time to time, against judgments,
penalties, fines and settlements and reasonable Expenses actually incurred by or
on behalf of such Indemnitee in connection with such Proceeding or any claim,
issue or matter therein; provided, however, that indemnification shall not be
available under this Agreement if it established that (i) in connection with a
proceeding by or in the right of the Company, the Indemnitee was adjudged liable
to the Company, or (ii) in connection with any other proceeding charging
improper personal benefit to the Indemnitee, whether or not involving action in
such Indemnitee's official capacity, the Indemnitee was adjudged liable on the
basis that personal benefit was improperly received by the Indemnitee. For
purposes of this paragraph 2, excise taxes assessed on the Indemnitee with
respect to an employee benefit plan pursuant to applicable law shall be deemed
fines.


3.
INDEMNIFICATION FOR EXPENSES IN CERTAIN CIRCUMSTANCES



(A)
Without limiting the effect of any other provision of this Agreement (including
the Indemnitee's rights to indemnification under paragraph 2 and advancement of
expenses under paragraph 4), without regard to whether the Indemnitee is
entitled to indemnification under paragraph 2 and without regard to the
provisions of paragraph 6 hereof, to the extent that the Indemnitee is
successful, on the merits or otherwise, in any Proceeding to which the
Indemnitee is a party by reason of such Indemnitee's Corporate Status, such
Indemnitee shall be indemnified against all reasonable Expenses actually
incurred by or on behalf of such Indemnitee in connection therewith.



(B)
If the Indemnitee is not wholly successful in such Proceeding but is successful,
on the merits or otherwise, as to one or more but less than all claims, issues,
or matters in such Proceeding, the Indemnitors shall indemnify the Indemnitee
against all reasonable Expenses actually incurred by or on behalf of such
Indemnitee in connection with each successfully resolved claim, issue or matter.






2

--------------------------------------------------------------------------------




(C)
For purposes of this paragraph 3 and without limitation, the termination of any
claim, issue or matter in such Proceeding by dismissal, with or without
prejudice, shall be deemed to be a successful result as to such claim, issue or
matter.



4.    ADVANCEMENT OF EXPENSES


Notwithstanding anything in this Agreement to the contrary, but subject to
paragraph 13 hereof, if the Indemnitee is or was or becomes a party to or is
otherwise involved in any Proceeding (including as a witness), or is or was
threatened to be made a party to or a participant (including as a witness) in
any such Proceeding, by reason of the Indemnitee's Corporate Status, or by
reason of (or arising in part out of) any actual or alleged event or occurrence
related to the Indemnitee's Corporate Status, or by reason of any actual or
alleged act or omission on the part of the Indemnitee taken or omitted in or
relating to the Indemnitee's Corporate Status, then the Indemnitors shall
advance all reasonable Expenses incurred by the Indemnitee in connection with
any such Proceeding within twenty (20) days after the receipt by the Indemnitors
of a statement from the Indemnitee requesting such advance from time to time,
whether prior to or after final disposition of such Proceeding; provided that,
(i) such statement shall reasonably evidence the Expenses incurred or to be
incurred by the Indemnitee and shall include or be preceded or accompanied by
(A) a written affirmation by the Indemnitee of the Indemnitee's good faith
belief that the standard of conduct necessary for indemnification by the
Indemnitors as authorized by this Agreement and applicable law has been met and
(B) a written undertaking by or on behalf of the Indemnitee to repay the amounts
advanced if it should ultimately be determined that the standard of conduct has
not been met, and (ii) a determination shall have been made, in accordance with
Section 8.55 of Chapter 2, Title 10A, of the Code of Alabama, as amended, that
the facts then known to those making the determination would not preclude
indemnification under the provisions hereof (with such determination being made
in the manner specified in paragraph 6(B) below). The undertaking required by
clause (i)(B) of the immediately preceding sentence shall be an unlimited
general obligation of the Indemnitee but need not be secured and may be accepted
without reference to financial ability to make the repayment.


5.
WITNESS EXPENSES



Notwithstanding any other provision of this Agreement, to the extent that the
Indemnitee is, by reason of such Indemnitee's Corporate Status, a witness for
any reason in any Proceeding to which such Indemnitee is not a named defendant
or respondent, such Indemnitee shall be indemnified by the Indemnitors against
all Expenses actually incurred by or on behalf of such Indemnitee in connection
therewith.


6.
DETERMINATION OF ENTITLEMENT TO AND AUTHORIZATION OF INDEMNIFICATION



(A)
To obtain indemnification under this Agreement, the Indemnitee shall submit to
the Indemnitors a written request, including therewith such documentation and
information reasonably necessary to determine whether and to what extent the
Indemnitee is entitled to indemnification.



(B)
Indemnification under this Agreement may not be made unless authorized for a
specific Proceeding after a determination has been made in accordance with this
paragraph 6(B) that indemnification of the Indemnitee is permissible in the
circumstances because the Indemnitee has met the following standard of conduct:
(a) the Indemnitee conducted himself in good faith; (b) the Indemnitee
reasonably believed (x) in the case of conduct in his official capacity with the
Company, that the conduct was in the Company's best interests and (y) in all
other cases, that the conduct was at least not opposed to its best interests;
and (c) in the case of any criminal proceeding, the Indemnitee had no reasonable
cause to believe his conduct was unlawful. Upon receipt by the Indemnitors of
the Indemnitee's written request for indemnification pursuant to subparagraph
6(A), a determination as to whether the applicable standard of conduct has been
met shall be made within the period specified in paragraph 6(E): (i) if a
Corporate Transaction shall have occurred, by Special Legal Counsel in a written
opinion to the Board of Trustees, a copy of which shall be delivered to the
Indemnitee, with Special Legal Counsel selected by the Board of Trustees by a
majority vote of a quorum consisting of trustees not, at the time, parties to
the Proceeding, or, if such quorum cannot be obtained, then by a majority vote
of a committee of the Board of Trustees consisting solely of two or more
trustees not, at the time, parties to such Proceeding and who were duly
designated to act in the matter by a majority vote of the full Board of Trustees
in which the designated trustees who are parties may participate, or, if the
requisite quorum of the full Board of Trustees cannot be obtained therefor and
the committee cannot be established, then by a majority vote of the full Board
of Trustees in which trustees who are parties to the Proceeding may participate;
or (ii) if a Corporate Transaction shall not have occurred, (A) by the Board of
Trustees by a majority vote of a quorum consisting of trustees not, at the time,
parties to the Proceeding, or, if such quorum cannot be obtained, then by a
majority vote of a committee of the Board of Trustees consisting solely of two
or more trustees not, at the time, parties to such Proceeding and who were duly
designated to act in the matter by a majority vote of the full Board of Trustees


3

--------------------------------------------------------------------------------




in which the designated trustees who are parties may participate, (B) if the
requisite quorum of the full Board of Trustees cannot be obtained therefor and
the committee cannot be established (or, even if such quorum is obtainable or
such committee can be established, if such quorum or committee so directs), by
Special Legal Counsel in a written opinion to the Board of Trustees, a copy of
which shall be delivered to Indemnitee, with Special Legal Counsel selected by
the Board of Trustees or a committee of the Board of Trustees by vote as set
forth in clause (ii)(A) of this paragraph 6(B) (or, if the requisite quorum of
the full Board of Trustees cannot be obtained therefor and the committee cannot
be established, by a majority of the full Board of Trustees in which trustees
who are parties to the Proceeding may participate), or (C) if so directed by a
majority of the members of the Board of Trustees, by the shareholders of the
Company. If the Indemnitors select Special Legal Counsel to make the
determination under clause (i) or clause (ii)(A) of this paragraph 6(B), the
Indemnitors shall give prompt written notice to the Indemnitee advising him or
her of the identity of the Special Legal Counsel so selected. If it is so
determined that the Indemnitee is entitled to indemnification, payment to the
Indemnitee shall be made within ten (10) days after such determination.
Authorization of indemnification and determination as to reasonableness of
Expenses shall be made in the same manner as the determination that
indemnification is permissible. However, if the determination that
indemnification is permissible is made by Special Legal Counsel under clause
(ii)(B) above, authorization of indemnification and determination as to
reasonableness of Expenses shall be made in the manner specified under clause
(ii)(B) above for the selection of such Special Legal Counsel.


(C)
The Indemnitee shall cooperate with the person or entity making such
determination with respect to the Indemnitee's entitlement to indemnification,
including providing upon reasonable advance request any documentation or
information which is not privileged or otherwise protected from disclosure and
which is reasonably available to the Indemnitee and reasonably necessary to such
determination. Any reasonable costs or expenses (including reasonable attorneys'
fees and disbursements) incurred by the Indemnitee in so cooperating shall be
borne by the Indemnitors (irrespective of the determination as to the
Indemnitee's entitlement to indemnification) and the Indemnitors hereby
indemnify and agree to hold the Indemnitee harmless therefrom.



(D)
In the event the determination of entitlement to indemnification is to be made
by Special Legal Counsel pursuant to paragraph 6(B) hereof, the Indemnitee may,
within seven (7) days after such written notice of selection shall have been
given, deliver to the Indemnitors a written objection to such selection. Such
objection may be asserted only on the grounds that the Special Legal Counsel so
selected does not meet the requirements of “Special Legal Counsel” as defined in
paragraph 1 of this Agreement. If such written objection is made, the Special
Legal Counsel so selected may not serve as Special Legal Counsel until a court
has determined that such objection is without merit. If, within twenty (20) days
after submission by the Indemnitee of a written request for indemnification
pursuant to paragraph 6(A) hereof, no Special Legal Counsel shall have been
selected or, if selected, shall have been objected to, either the Indemnitors or
the Indemnitee may petition a court for resolution of any objection which shall
have been made by the Indemnitee to the selection of Special Legal Counsel
and/or for the appointment as Special Legal Counsel of a person selected by the
court or by such other person as the court shall designate, and the person with
respect to whom an objection is so resolved or the person so appointed shall act
as Special Legal Counsel under paragraph 6(B) hereof. The Indemnitors shall pay
all reasonable fees and expenses of Special Legal Counsel incurred in connection
with acting pursuant to paragraph 6(B) hereof, and all reasonable fees and
expenses incident to the selection of such Special Legal Counsel pursuant to
this paragraph 6(D). In the event that a determination of entitlement to
indemnification is to be made by Special Legal Counsel and such determination
shall not have been made and delivered in a written opinion within ninety (90)
days after the receipt by the Indemnitors of the Indemnitee's request in
accordance with paragraph 6(A), upon the due commencement of any judicial
proceeding in accordance with paragraph 8(A) of this Agreement, Special Legal
Counsel shall be discharged and relieved of any further responsibility in such
capacity.

(E)
If the person or entity making the determination whether the Indemnitee is
entitled to indemnification shall not have made a determination within
forty-five (45) days after receipt by the Indemnitors of the request therefor,
the requisite determination of entitlement to indemnification shall be deemed to
have been made and the Indemnitee shall be entitled to such indemnification,
absent: (i) a misstatement by the Indemnitee of a material fact, or an omission
of a material fact necessary to make the Indemnitee's statement not materially
misleading, in connection with the request for indemnification, or (ii) a
prohibition of such indemnification under applicable law. Such 45-day period may
be extended for a reasonable time, not to exceed an additional fifteen (15)
days, if the person or entity making said determination in good faith requires
additional time for the obtaining or evaluating of documentation and/or
information relating thereto. The foregoing provisions of this paragraph 6(E)
shall not apply: (i) if the determination of entitlement to indemnification is
to be made by the shareholders and if within fifteen (15) days after receipt by
the Indemnitors of the request for such determination the Board


4

--------------------------------------------------------------------------------




of Trustees resolves to submit such determination to the shareholders for
consideration at an annual or special meeting thereof to be held within
seventy-five (75) days after such receipt and such determination is made at such
meeting, or (ii) if the determination of entitlement to indemnification is to be
made by Special Legal Counsel pursuant to paragraph 6(B) of this Agreement.


7.
PRESUMPTIONS



(A)
In making a determination with respect to entitlement or authorization of
indemnification hereunder, the person or entity making such determination shall
presume that the Indemnitee is entitled to indemnification under this Agreement
and the Indemnitors shall have the burden of proof to overcome such presumption.



(B)
The termination of any Proceeding by conviction, or upon a plea of nolo
contendere or its equivalent, or an entry of an order of probation prior to
judgment, creates a rebuttable presumption that the Indemnitee did not meet the
requisite standard of conduct described herein for indemnification.



8.
REMEDIES



(A)
In the event that: (i) a determination is made in accordance with the provisions
of paragraph 6 that the Indemnitee is not entitled to indemnification under this
Agreement, or (ii) advancement of reasonable Expenses is not timely made
pursuant to this Agreement, or (iii) payment of indemnification due the
Indemnitee under this Agreement is not timely made, the Indemnitee shall be
entitled to an adjudication in an appropriate court of competent jurisdiction of
such Indemnitee's entitlement to such indemnification or advancement of
Expenses.



(B)
In the event that a determination shall have been made pursuant to paragraph 6
of this Agreement that the Indemnitee is not entitled to indemnification, any
judicial proceeding commenced pursuant to this paragraph 8 shall be conducted in
all respects as a de novo trial on the merits. The fact that a determination had
been made earlier pursuant to paragraph 6 of this Agreement that the Indemnitee
was not entitled to indemnification shall not be taken into account in any
judicial proceeding commenced pursuant to this paragraph 8 and the Indemnitee
shall not be prejudiced in any way by reason of that adverse determination. In
any judicial proceeding commenced pursuant to this paragraph 8, the Indemnitors
shall have the burden of proving that the Indemnitee is not entitled to
indemnification or advancement of Expenses, as the case may be.



(C)
If a determination shall have been made or deemed to have been made pursuant to
this Agreement that the Indemnitee is entitled to indemnification, the
Indemnitors shall be bound by such determination in any judicial proceeding
commenced pursuant to this paragraph 8, absent: (i) a misstatement by the
Indemnitee of a material fact, or an omission of a material fact necessary to
make the Indemnitee's statement not materially misleading, in connection with
the request for indemnification, or (ii) a prohibition of such indemnification
under applicable law.



(D)
The Indemnitors shall be precluded from asserting in any judicial proceeding
commenced pursuant to this paragraph 8 that the procedures and presumptions of
this Agreement are not valid, binding and enforceable and shall stipulate in any
such court that the Indemnitors are bound by all the provisions of this
Agreement.



(E)
In the event that the Indemnitee, pursuant to this paragraph 8, seeks a judicial
adjudication of such Indemnitee's rights under, or to recover damages for breach
of, this Agreement, if successful on the merits or otherwise as to all or less
than all claims, issues or matters in such judicial adjudication, the Indemnitee
shall be entitled to recover from the Indemnitors, and shall be indemnified by
the Indemnitors against, any and all reasonable Expenses actually incurred by
such Indemnitee in connection with each successfully resolved claim, issue or
matter.



9.    NOTIFICATION AND DEFENSE OF CLAIMS


The Indemnitee agrees promptly to notify the Indemnitors in writing upon being
served with any summons, citation, subpoena, complaint, indictment, information,
or other document relating to any Proceeding or matter which may be subject to
indemnification or advancement of Expenses covered hereunder, but the failure so
to notify the Indemnitors will not relieve the Indemnitors from any liability
that the Indemnitors may have to Indemnitee under this Agreement unless the
Indemnitors are materially prejudiced thereby. With respect to any such
Proceeding as to which Indemnitee notifies the Indemnitors of the commencement
thereof:



5

--------------------------------------------------------------------------------




(A)
The Indemnitors will be entitled to participate therein at their own expense.



(B)
Except as otherwise provided below, the Indemnitors will be entitled to assume
the defense thereof, with counsel reasonably satisfactory to Indemnitee. After
notice from the Indemnitors to Indemnitee of the Indemnitors' election to assume
the defense thereof, the Indemnitors will not be liable to Indemnitee under this
Agreement for any legal or other expenses subsequently incurred by Indemnitee in
connection with the defense thereof other than reasonable costs of investigation
or as otherwise provided below. Indemnitee shall have the right to employ
Indemnitee's own counsel in such Proceeding, but the fees and disbursements of
such counsel incurred after notice from the Indemnitors of the Indemnitors'
assumption of the defense thereof shall be at the expense of Indemnitee unless
(a) the employment of counsel by the Indemnitee has been authorized by the
Indemnitors, (b) the Indemnitee shall have reasonably concluded that there may
be a conflict of interest between the Indemnitors and the Indemnitee in the
conduct of the defense of such action, (c) such Proceeding seeks penalties or
other relief against the Indemnitee with respect to which the Indemnitors could
not provide monetary indemnification to the Indemnitee (such as injunctive
relief or incarceration) or (d) the Indemnitors shall not in fact have employed
counsel to assume the defense of such action, in each of which cases the fees
and disbursements of counsel shall be at the expense of the Indemnitors. The
Indemnitors shall not be entitled to assume the defense of any Proceeding
brought by or on behalf of the Indemnitors, or as to which the Indemnitee shall
have reached the conclusion specified in clause (b) above, or which involves
penalties or other relief against the Indemnitee of the type referred to in
clause (c) above.



(C)
The Indemnitors shall not be liable to indemnify the Indemnitee under this
Agreement for any amounts paid in settlement of any action or claim effected
without the Indemnitors' written consent. The Indemnitors shall not settle any
action or claim in any manner that would impose any penalty or limitation on the
Indemnitee without the Indemnitee's written consent. Neither the Indemnitors nor
Indemnitee will unreasonably withhold or delay consent to any proposed
settlement.



10.
NON-EXCLUSIVITY; SURVIVAL OF RIGHTS; INSURANCE SUBROGATION



(A)
The rights of indemnification and to receive advancement of reasonable Expenses
as provided by this Agreement shall not be deemed exclusive of any other rights
to which the Indemnitee may at any time be entitled under applicable law, the
Declaration of Trust, the Bylaws, the Operating Partnership's Partnership
Agreement, any other agreement, a vote of shareholders, a resolution of the
Board of Trustees or otherwise, except that any payments otherwise required to
be made by the Indemnitors hereunder shall be offset by any and all amounts
received by the Indemnitee from any other indemnitor or under one or more
liability insurance policies maintained by an indemnitor or otherwise and shall
not be duplicative of any other payments received by an Indemnitee from the
Indemnitors in respect of the matter giving rise to the indemnity hereunder. No
amendment, alteration or repeal of this Agreement or any provision hereof by the
Company or the Operating Partnership shall be effective as to the Indemnitee
with respect to any action taken or omitted by the Indemnitee prior to such
amendment, alteration or repeal.



(B)
To the extent that the Company maintains an insurance policy or policies
providing liability insurance for trustees and officers of the Company, the
Indemnitee shall be covered by such policy or policies in accordance with its or
their terms to the maximum extent of the coverage available and, upon any
Corporate Transaction, the Company shall use commercially reasonable efforts to
obtain or arrange for continuation and/or “tail” coverage for the Indemnitee
with respect thereto.



(C)
In the event of any payment under this Agreement, the Indemnitors shall be
subrogated to the extent of such payment to all of the rights of recovery of the
Indemnitee, who shall execute all papers required and take all actions necessary
to secure such rights, including execution of such documents as are necessary to
enable the Indemnitors to bring suit to enforce such rights.



(D)
The Indemnitors shall not be liable under this Agreement to make any payment of
amounts otherwise indemnifiable hereunder if and to the extent that the
Indemnitee has otherwise actually received such payment under any insurance
policy, contract, agreement, or otherwise.



11.
CONTINUATION OF INDEMNITY



(A)
All agreements and obligations of the Indemnitors contained herein shall
continue during the period the Indemnitee is an officer or a member of the Board
of Trustees of the Company and shall continue thereafter so


6

--------------------------------------------------------------------------------




long as the Indemnitee shall be subject to any threatened, pending or completed
Proceeding by reason of such Indemnitee's Corporate Status and during the period
of statute of limitations for any act or omission occurring during the
Indemnitee's term of Corporate Status. This Agreement shall be binding upon the
Indemnitors and its respective successors and assigns and shall inure to the
benefit of the Indemnitee and such Indemnitee's heirs, executors and
administrators.


(B)
The Company and the Operating Partnership shall require and cause any successor
(whether direct or indirect by purchase, merger, consolidation or otherwise) to
all, substantially all or a substantial part, of the business and/or assets of
the Company or the Operating Partnership, by written agreement in form and
substance reasonably satisfactory to the Indemnitee, expressly to assume and
agree to perform this Agreement in the same manner and to the same extent that
the Company and the Operating Partnership would be required to perform if no
such succession had taken place.



12.
SEVERABILITY; PRIOR INDEMNIFICATION AGREEMENTS



(A)
If any provision or provisions of this Agreement shall be held to be invalid,
illegal or unenforceable for any reason whatsoever, (i) the validity, legality,
and enforceability of the remaining provisions of this Agreement (including,
without limitation, each portion of any paragraph of this Agreement containing
any such provision held to be invalid, illegal or unenforceable, that is not
itself invalid, illegal or unenforceable) shall not in any way be affected or
impaired thereby, and (ii) to the fullest extent possible, the provisions of
this Agreement (including, without limitation, each portion of any paragraph of
this Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall be
construed so as to give effect to the intent manifested by the provisions held
invalid, illegal or unenforceable.



(B)
This Agreement shall supersede and replace any prior indemnification agreements
entered into by and between the Company and/or the Operating Partnership and the
Indemnitee and any such prior agreements shall be deemed automatically
terminated upon execution and delivery of this Agreement by the Company, the
Operating Partnership and the Indemnitee; provided, however, that nothing in
this Agreement shall replace the contract rights conferred upon Indemnitee in
the Company's Declaration of Trust, the Partnership Agreement, or the Bylaws to
the extent such rights differ from the rights provided in this Agreement.



13.
EXCEPTIONS TO RIGHT OF INDEMNIFICATION OR ADVANCEMENT OF EXPENSES



Notwithstanding any other provisions of this Agreement, the Indemnitee shall not
be entitled to indemnification or advancement of reasonable Expenses under this
Agreement with respect to (i) any Proceeding initiated by such Indemnitee
against the Indemnitors other than a proceeding commenced pursuant to paragraph
8 hereof, or (ii) any Proceeding for an accounting of profits arising from the
purchase and sale by Indemnitee of securities of the Company in violation of
Section 16(b) of the Exchange Act, rules and regulations promulgated thereunder,
or any similar provisions of any federal, state or local statute. In addition,
notwithstanding any other provision of this Agreement, the Indemnitee shall not
be entitled to indemnification or advancement of reasonable Expenses under this
Agreement if it is established that (1) in connection with a Proceeding by or in
the right of the Company, the Indemnitee was adjudged liable to the Company or
(2) in connection with any other Proceeding charging improper personal benefit
to the Indemnitee, whether or not involving action in the Indemnitee's official
capacity, the Indemnitee was adjudged liable on the basis that personal benefit
was improperly received by the Indemnitee.
14.    NOTICE TO THE COMPANY SHAREHOLDERS


Any indemnification of, or advancement of reasonable Expenses, to an Indemnitee
in accordance with this Agreement, if arising out of a Proceeding by or in the
right of the Company, shall be reported in writing to the shareholders of the
Company with the notice of the next Company shareholders' meeting or prior to
the meeting.
15.    PAYMENT BY THE OPERATING PARTNERSHIP OF AMOUNTS REQUIRED TO BE PAID OR
ADVANCED
BY THE COMPANY


The obligations of the Company and the Operating Partnership under this
Agreement shall be joint and several. The Operating Partnership shall promptly
pay upon demand by the Company or the Indemnitee all amounts the Company is
required to pay or advance hereunder.







7

--------------------------------------------------------------------------------




16.    HEADINGS


The headings of the paragraphs of this Agreement are inserted for convenience
only and shall not be deemed to constitute part of this Agreement or to affect
the construction thereof.


17.    MODIFICATION AND WAIVER


No supplement, modification or amendment of this Agreement shall be binding
unless executed in writing by each of the parties hereto. No waiver of any of
the provisions of this Agreement shall be deemed or shall constitute a waiver of
any other provisions hereof (whether or not similar) nor shall such waiver
constitute a continuing waiver.


18.    NOTICES


All notices, requests, demands, and other communications hereunder shall be in
writing and shall be deemed to have been duly given if (i) delivered by hand and
received by the party to whom said notice or other communication shall have been
directed, or (ii) mailed by certified or registered mail with postage prepaid,
on the third business day after the date on which it is so mailed, if so
delivered or mailed, as the case may be, to the following addresses:


If to the Indemnitee, to the address set forth in the records of the Company.


If to the Indemnitors, to:


Colonial Properties Trust
Colonial Realty Limited Partnership
2101 Sixth Avenue North, Suite 750
Birmingham, Alabama 35202
Fax No.: 205-986-6915


or to such other address as may have been furnished to the Indemnitee by the
Indemnitors or to the Indemnitors by the Indemnitee, as the case may be.


19.    CONTRIBUTION


To the fullest extent permissible under applicable law, if the indemnification
provided for in this Agreement is unavailable to Indemnitee for any reason
whatsoever, the Company, in lieu of indemnifying Indemnitee, shall contribute to
the amount incurred by Indemnitee, whether for judgments, penalties, fines and
settlements and reasonable expenses actually incurred by or on behalf of an
Indemnitee, in connection with any claim relating to an indemnifiable event
under this Agreement, in such proportion as is deemed fair and reasonable in
light of all of the circumstances of such Proceeding in order to reflect (i) the
relative benefits received by the Company and Indemnitee as a result of the
event(s) and/or transaction(s) giving cause to such Proceeding; and/or (ii) the
relative fault of the Company (and its trustees, officers, employees and agents)
and Indemnitee in connection with such event(s) and/or transaction(s).
20.    GOVERNING LAW


The parties agree that this Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of Alabama, without
application of the conflict of laws principles thereof.


21.    NO ASSIGNMENTS


The Indemnitee may not assign its rights or delegate obligations under this
Agreement without the prior written consent of the Indemnitors. Any assignment
or delegation in violation of this paragraph 21 shall be null and void.


22.    NO THIRD PARTY RIGHTS


Nothing expressed or referred to in this Agreement will be construed to give any
person other than the parties to this Agreement any legal or equitable right,
remedy or claim under or with respect to this Agreement or any provision of this
Agreement. This Agreement and all of its provisions are for the sole and
exclusive benefit of the parties to this Agreement and their successors and
permitted assigns.



8

--------------------------------------------------------------------------------




23.    COUNTERPARTS


This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together constitute an agreement binding
on all of the parties hereto.


[Signature page follows]























































9

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.


COLONIAL PROPERTIES TRUST




By: ____________________________________            
Name:    
Title:    




COLONIAL REALTY LIMITED PARTNERSHIP




By:     COLONIAL PROPERTIES TRUST,
its general partner


By: ____________________________________
Name:
Title:    




INDEMNITEE:




By: ____________________________________        
Name:    

































































10

--------------------------------------------------------------------------------






Schedule A


Name
 
Date of Agreement
Thomas H. Lowder
 
June 16, 2011
James K. Lowder
 
June 14, 2011
Carl F. Bailey
 
June 14, 2011
Edwin M. Crawford
 
October 26, 2011
M. Miller Gorrie
 
June 14, 2011
Herbert A. Meisler
 
June 14, 2011
Claude B. Nielsen
 
June 14, 2011
Harold W. Ripps
 
June 14, 2011
John W. Spiegel
 
June 14, 2011
C. Reynolds Thompson, III
 
June 16, 2011
Paul F. Earle
 
June 10, 2011
John P. Rigrish
 
June 8, 2011
Jerry A. Brewer
 
June 10, 2011
Bradley P. Sandidge
 
June 10, 2011



